*915In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (R. Miller, J.), dated November 4, 2009, as, upon renewal and reargument, adhered to so much of a prior determination made in an order of the same court dated June 1, 2009, as, upon granting the motion of the defendants Royal Electric & Wiring Corp. and Michail Kaffetzakis for summary judgment dismissing the complaint insofar as asserted against them, searched the record and awarded summary judgment dismissing the complaint insofar as asserted against the defendants City of New York and Vladimir Radionov.
Ordered that the order dated November 4, 2009, is reversed insofar as appealed from, on the law, with costs, and, upon renewal and reargument, so much of the order dated June 1, 2009, as, upon granting the motion of the defendants Royal Electric & Wiring Corp. and Michail Kaffetzakis for summary judgment dismissing the complaint insofar as asserted against them, searched the record and awarded summary judgment dismissing the complaint insofar as asserted against the defendants City of New York and Vladimir Radionov is vacated.
The Supreme Court erred in searching the record and awarding summary judgment dismissing the complaint insofar as asserted against the defendants City of New York and Vladimir Radionov. There was conflicting evidence as to how the subject three-vehicle, rear-end, chain-reaction collision occurred, including evidence suggesting that there were multiple impacts (see Vavoulis v Adler, 43 AD3d 1154, 1155 [2007]; Thoman v Rivera, 16 AD3d 667, 668 [2005]; Hudson v Cole, 264 AD2d 439 [1999]). Prudenti, PJ., Angiolillo, Dickerson and Roman, JJ., concur.